It is ordered and adjudged by this court that the judgment and decree of the said circuit court be and the same hereby is modified so as to require the said defendant, The Pittsburg, Cincinnati, Chicago & St. Louis Railway Company, to erect *476or cause to be erected, at its own expense, on its said property, being the third and fourth parcels described in the petition, on the west side of said viaduct, from the north line, of the defendant’s said property on High street, adjacent to said viaduct, southerly to the intersection of High street and Maple street at the same elevation and with the same clearance as that of the viaduct, namely, sixteen feet, three inches, neat and ornamental buildings of the kind of material, size and style of the defendant’s said existing buildings, erected by it, fronting on the east side of said viaduct, to be commenced by said defendant within sixty days after this decree has been entered on the journal of this court, and to .be prosecuted without unnecessary delay, and to be fully completed within two years after the entering of this decree. And this court doth reserve the consideration of all further directions and modifications of said judgment and decree and of the obligation of the said defendant in error to build on other portions of its said property, particularly on that property fronting on the viaduct south of Maple street and either party shall be at liberty to apply to the court as occasion shall require. In all other respects said judgment and decree is affirmed. Ordered that the further consideration of this case be adjourned until the further order of the court. Ordered that the cross-petition in error herein be and the same is hereby dismissed at the costs of the said defendant in error herein, and it is further ordered that the said defendant in error pay its own costs herein and that the plaintiff in error herein recover its costs from the said defendant in *477error.
Crew, C. J., Summers, Spear, Davis, Shaucic and Price, JJ., concur.